t c summary opinion united_states tax_court dennis k hicks and sherry l hicks petitioners v commissioner of internal revenue respondent docket no 26484-13s filed date dennis k hicks and sherry l hicks pro sese alexander d devitis for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in notices of deficiency dated august and date notices respondent determined deficiencies in petitioners’ federal_income_tax and imposed accuracy-related_penalties as follows penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number the issues for decision for each year are whether petitioners are entitled to various trade_or_business expense deductions claimed on a schedule c profit or loss from business in excess of the amounts that respondent allowed and liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time that the petition was filed and at all other times relevant here petitioners resided in california continued internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar during the years in issue dennis k hicks petitioner was employed as a sales engineer for freescale semiconductor inc and sherry l hicks was employed as an office manager for innovative stamping co petitioners have three children kyle stacey and sarah at least two of petitioners’ children were students during one or more of the years at issue and all were older than as of the date of trial a schedule c for a business identified as sc management is included with petitioners’ federal_income_tax return for each year in issue depending upon the year one or the other of petitioners is shown to be the sole_proprietor of the business the relevant detail of the items shown on each of the schedules c will be set forth later in this opinion sc management petitioners or at least one of them established sc management in according to petitioner its stated purpose was to manage the careers of the hicks family although the exact services that the business was intended to provide with respect to the career s of each family_member are less than clear it appears that each family_member agreed to contribute a portion of income earned from outside sources to sc management in return for whatever services the family_member received during the years in issue the income shown on the schedules c is attributable to amounts petitioner and one of his children earned education expenses during kyle was a candidate for a bachelor of music in performance degree at musicians institute in los angeles his tuition and related expenses totaled dollar_figure for that year sarah attended the marinello schools of beauty during she studied esthetics cosmetology and beauty techniques her tuition and related expenses paid with student loans totaled dollar_figure use of vehicles during the years in issue petitioner kyle stacy and sarah used the family’s cars--a honda crv a mini cooper and a nissan altima--for a mix of business and personal travel petitioners maintained a mileage log for each vehicle for each year in issue according to the logs most of petitioner’s travel was related to an electronic device that he was developing as an independent_contractor according to the logs kyle’s and sarah’s travel was largely related to commuting from home to their respective schools all of the trade_or_business expense deductions at issue including those relating to travel were reported on petitioners’ schedules c for sc management petitioners’ indiana house in petitioners moved from their residence in indiana former residence to a house that they rented in california the former residence was briefly rented to a coworker of petitioner otherwise petitioners’ attempts to rent it out or sell it were not successful while it was otherwise vacant petitioner stored some work-related equipment there apparently petitioners defaulted on the mortgage loan on the former residence and foreclosure proceedings were commenced in or around date in connection with the foreclosure proceedings the mortgagee charged petitioners dollar_figure for various expenses including inspection photos and title fees in date the mortgagee had the locks changed on petitioners’ former residence as a result petitioners did not have routine access to their former residence or the equipment stored there during that year petitioners paid an attorney dollar_figure for legal advice in connection with the foreclosure proceedings petitioners maintained some type of insurance on their former residence but the record does not disclose the details of the coverage provided by the policy nothing in the record suggests that petitioners made any attempt to retrieve any of the equipment from their former residence during or or that any of the equipment that was stored there was used in connection with their business during or later in petitioners received permission from the mortgagee to enter the former residence and retrieve the equipment petitioners’ income_tax returns one or the other of petitioners prepared and timely filed a joint federal_income_tax return for each of the years in issue as noted each return includes a schedule c for sc management on the schedule c petitioners reported dollar_figure of gross_receipts claimed expense deductions that total dollar_figure and reported a net_loss of dollar_figure which is taken into account in the computation of the dollar_figure adjusted_gross_income reported on their return the deductions claimed on the schedule c include dollar_figure for car and truck expenses and dollar_figure for other expenses the deduction for other expenses includes kyle’s tuition at musicians institute and sarah’s tuition at marinello schools of beauty on the schedule c petitioners reported dollar_figure of gross_receipts claimed expense deductions that total dollar_figure and reported a net_loss of dollar_figure which is taken into account in the computation of the dollar_figure adjusted_gross_income reported on their return the deductions claimed on the schedule c petitioners’ federal_income_tax return includes two schedules c we concern ourselves only with the one for sc management include dollar_figure for car and truck expenses dollar_figure for insurance other than health dollar_figure for interest other and dollar_figure for legal and professional services on the schedule c petitioners reported dollar_figure of gross_receipts claimed expense deductions that total dollar_figure and reported a net_loss of dollar_figure which is taken into account in the computation of the dollar_figure adjusted_gross_income reported on their return the deductions claimed on the schedule c include dollar_figure for car and truck expenses and dollar_figure for interest other there is no deduction for wages claimed on any of the schedules c notices of deficiency in the notices and as relevant here respondent disallowed car and truck expense deductions of dollar_figure dollar_figure and dollar_figure respectively claimed on the and schedules c for sc management disallowed the deduction for other expenses claimed on the schedule c for sc the interest other expense consists of interest payments on kyle’s student loans and student_loan disbursements used to pay kyle’s tuition at musicians institute the interest other expense consists of interest payments on kyle’s student loans credit card interest and homeowners insurance expenses on the former residence management disallowed a dependency_exemption deduction for kyle for disallowed the deductions for insurance other than health interest other and legal and professional services claimed on the schedule c for sc management and disallowed the deduction for interest other claimed on the schedule c for sc management respondent also imposed sec_6662 accuracy-related_penalties on several grounds including negligence or disregard of rules or regulations and substantial_understatement_of_income_tax for each year in issue other adjustments made in the notice are computational and need not be addressed discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate expenses underlying deductions claimed by keeping and producing adequate_records that enable the commissioner petitioners concede this adjustment petitioners do not claim and the record does not otherwise demonstrate that the provisions of sec_7491 are applicable here and we proceed as though they are not to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs on the other hand a taxpayer is not entitled to a deduction for personal living or family_expenses sec_262 i schedule c deductions taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business 290_us_111 the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs the determination of whether an expenditure satisfied the requirements for deductibility under sec_162 is a question of fact see 320_us_467 sec_274 imposes strict substantiation requirements for travel entertainment gift and listed_property including passenger automobiles expenses 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date under sec_274 the taxpayer generally must substantiate either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the expenditure and documentary_evidence eg receipts or bills of certain expenditures sec_1 c iii income_tax regs sec_1_274-5t temporary income_tax regs fed reg date substantiation by other_sufficient_evidence requires the production of corroborative evidence in support of the taxpayer’s statement specifically detailing the required elements sec_1_274-5t temporary income_tax regs fed reg date informed by these fundamental principles of federal income_taxation we turn our attention to the issues remaining in dispute a car and truck expenses for each year in issue petitioners claimed a deduction for car and truck expenses on the schedule c for sc management related to the use of their honda crv mini cooper and nissan altima they deducted dollar_figure dollar_figure and dollar_figure of car and truck expenses for and respectively on the basis of miles driven as noted in the notices of deficiency respondent disallowed deductions of dollar_figure dollar_figure and dollar_figure for and respectively according to petitioners’ mileage logs petitioner drove one or the other of the vehicles between petitioners’ residence and various locations in connection with the work he was then doing as an independent_contractor most we note that with respect to it appears that respondent allowed a deduction for all of the miles that petitioners identified as having a business_purpose of the miles logged for kyle and sarah represent driving between the family’s residence and their respective schools we are satisfied that petitioners’ mileage logs are sufficiently detailed as required by sec_274 but that detail does not in and of itself make the recorded mileage deductible as best we can tell from what has been submitted many of the miles that petitioners reported include nondeductible miles driven for personal reasons this is particularly so with respect to the entries attributable to kyle and sarah eliminating the miles apparently driven for personal purposes substantially reduces petitioners’ otherwise allowable deductions they are not entitled to deductions for car and truck expenses in excess of those respondent has already allowed b education expenses for each year in issue petitioners claimed a deduction for kyle’s and sarah’s respective school tuition and associated fees including student_loan interest payments and student_loan disbursements according to petitioners those expenses are deductible business_expenses because they qualify as ordinary and necessary training expenses within the meaning of sec_162 according to petitioners business organizations routinely pay for training for their employees that might be true but it does not appear from what has been submitted that kyle and or sarah were employees of sc management during any of the years in issue but even if they were we note that parents routinely pay higher education expenses for their children and those expenses routinely are not deductible see sec_262 we find that petitioners are not entitled to deductions related to the educational expenses of their children regardless of how the deduction is identified or described on the schedules c and respondent’s disallowances of those deductions are sustained c homeowners insurance expenses for and petitioners claimed deductions for homeowners insurance expenses on the sc management schedules c attached to their and returns according to petitioners these expenses are attributable to the cost of homeowners insurance and utilities for their former residence and are deductible business_expenses because they were no longer living in the former residence during the years in issue and some items relating to mr hicks’ engineering business were stored there for petitioners claimed a dollar_figure deduction for insurance other than health which relates entirely to homeowners insurance for the former residence petitioners now claim that they are entitled to a dollar_figure homeowners insurance expense deduction for for petitioners claimed a dollar_figure deduction for interest other part of which relates to homeowners insurance for the former residence as stated above generally personal living or family_expenses are nondeductible sec_262 sec_1_262-1 income_tax regs petitioners have not provided a copy of their insurance_policy to establish whether the former residence was insured for personal as well as business purposes cf foxworthy inc v commissioner tcmemo_2009_203 wl at aff’d 494_fedappx_964 11th cir therefore it is unclear whether any of the business items stored in the former residence were actually covered by the homeowners insurance_policy consequently petitioners have failed to establish a business nexus between petitioners’ homeowners insurance_policy on the former residence and the equipment locked inside accordingly petitioners are not entitled to deduct the homeowners insurance expenses for the former residence d credit card interest_expenses for petitioners’ interest other expense reported on the sc management schedule c attached to their return includes dollar_figure of interest_expenses attributable to credit card interest petitioners provided a copy of a bank statement for showing total interest charged of dollar_figure however petitioners have not provided any documentation or testimony regarding the business nature of the charges giving rise to the interest nor whether such interest was actually paid during see sec_162 sec_1_446-1 sec_1_461-1 income_tax regs accordingly petitioners are not entitled to a deduction for credit card interest e legal and professional service expenses for petitioners claimed a dollar_figure deduction for legal and professional service expenses on the sc management schedule c attached to their return according to petitioners this deduction includes the legal costs associated with petitioner’s engineering work as well as the legal fees and bank charges inspection photos and title fees incurred during the foreclosure proceedings with respect to the former residence the deductibility of legal fees depends on the origin and character of the claim for which the expenses were incurred and whether the claim bears a sufficient nexus to the taxpayer’s business or income-producing activities see 372_us_39 see also test v commissioner tcmemo_2000_362 wl at aff’d 49_fedappx_96 9th cir legal expenses are deductible under sec_162 as ordinary and necessary business_expenses if the expense is directly connected with or proximately related to the taxpayer’s business bingham tr v commissioner 325_us_365 60_tc_1 aff’d without published opinion 489_f2d_752 2d cir legal expenses related to the former residence according to petitioners the legal and professional expenses relating to the former residence are deductible business_expenses because they were no longer living there and some business items were stored there during the years in issue however there is nothing in the record to show that any business activity occurred in or near indiana during the relevant time moreover the origin of the underlying claim was not related to the trade_or_business of sc management but to petitioners’ interest in preventing foreclosure on the former residence incurring legal expenses to prevent foreclosure of their former residence is a personal_expense therefore petitioners are not entitled to a deduction for legal and professional service expenses relating to the former residence for other legal expenses a portion of the legal expense deduction is attributable to petitioner’s development of an electronic device petitioners paid dollar_figure to an intellectual_property law firm and dollar_figure to the web site legalzoom com for services related to that device and petitioner’s work as an independent_contractor accordingly petitioners are entitled to a dollar_figure deduction for legal and professional service expenses for ii accuracy-related_penalties lastly we consider whether petitioners are liable for a sec_6662 accuracy-related_penalty for any of the years in issue relying upon various grounds respondent argues that they are see sec_6662 a - d sec_6662 imposes a penalty of of the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax sec_6662 an understatement of income_tax is substantial within the meaning of sec_6662 if as relevant here the understatement exceeds dollar_figure see sec_6662 sec_1_6662-4 income_tax regs respondent bears the burden of production with respect to the imposition of the penalties imposed in the notice and here in dispute see sec_7491 and that burden has been satisfied because the understatement of income_tax for each year in issue here computed in the same manner as the deficiency exceeds dollar_figure see sec_6211 sec_6662 sec_6664 that being so it is petitioners’ burden to establish that the imposition of the penalty is not appropriate see 116_tc_438 see also rule a welch v helvering u s pincite sec_6664 provides that the sec_6662 accuracy-related_penalty does not apply to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances id para b circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id virtually all of the deductions here in dispute have been disallowed because they relate to personal rather than business_expenses petitioners have not shown reasonable_cause substantial_authority or any other basis for treating any personal expenses as business_expenses accordingly respondent’s imposition of a sec_6662 accuracy-related_penalty for each year in issue is sustained to reflect the foregoing decision will be entered under rule
